      Case 1:19-cv-02622 Document 1 Filed 05/03/19 Page 1 of 7 PageID #: 1



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK


 EDWARD COHEN,
                                                             Case No.:
                                Plaintiff,

                vs.                                          COMPLAINT

 LYONDELLBASELL INDUSTRIES N.V.,

                                Defendant.


        Plaintiff Edward Cohen (“Plaintiff”), by his undersigned attorneys, alleges, based upon

 personal knowledge as to himself and his own acts and on information and belief as to all other

 matters which is based upon filings made by LyondellBasell Industries N.V. (“LyondellBasell”

 or the “Company”) with the U.S. Securities and Exchange Commission (“SEC”), as follows:

                                  NATURE OF THE ACTION

       1.      On April 9, 2019, LyondellBasell filed with the SEC and furnished to the

Company’s shareholders a definitive proxy statement (the “Proxy Statement” or “Solicitation”)

with respect to an annual meeting (the “Annual Meeting’) scheduled to take place on May 31,

2019. A true and correct copy of the Solicitation is attached hereto as Exhibit 1. The tenth item of

business (“Proxy Item 10”) contained in the Proxy Statement seeks shareholder action, by way of

a vote, to “[a] Approve certain amendments to the LyondellBasell Industries Long Term Incentive

Plan” (the “LTIP” or “Plan”).

       2.      The proxy rules issued by the SEC “have the force and effect of law.” Batterton v.

Francis, 432 U.S. 416, 425 n.9 (1977). However, in seeking shareholder approval of Proxy Item

10, as alleged in greater detail below, the Company failed to comply with the disclosure

requirements of Schedule 14A promulgated under the Securities Exchange Act of 1934 (the
      Case 1:19-cv-02622 Document 1 Filed 05/03/19 Page 2 of 7 PageID #: 2



“Exchange Act”), 17 C.F.R. § 240.14a-101 (“Schedule 14A”), which governs proxy solicitation.

Specifically, Item 10(a)(1) of Schedule 14A requires, inter alia, that “[i]f action is to be taken with

respect to any [compensation] plan pursuant to which cash or noncash compensation may be paid

or distributed[,]” certain further information must be furnished.

       3.      Proxy Item 10 of the Proxy Statement does not comply with the SEC’s disclosure

requirements for proxy statements, codified at Item 10(a)(1) of Schedule 14A. Accordingly,

Plaintiff, a LyondellBasell shareholder whose vote is being solicited through the Proxy Statement,

is bringing this direct action under Section 14(a) of the Exchange Act, 15 U.S.C. § 78n(a), and the

rules and regulations of the SEC to enjoin a vote by the Company’s shareholders on Proxy Item

10 until the defects in the Solicitation are cured.

                                 JURISDICTION AND VENUE

       4.      This Court has jurisdiction over the subject matter of this action pursuant to Section

27(a) of the Exchange Act, 15 U.S.C. § 78aa(a).

       5.      In connection with the acts, omissions, conduct and wrongs alleged herein,

Defendant used the mails and the means or instrumentalities of interstate commerce.

       6.      Venue is proper in this District because, as allowed under Section 27(a) of the

Exchange Act, this District is where the violation at issue occurred as numerous Solicitations were

or will be mailed to LyondellBasell shareholders residing in this District. LyondellBasell also

trades on the New York Stock Exchange (the “NYSE”), which is based in New York.

                                              PARTIES

       7.      Plaintiff, a LyondellBasell shareholder as of May 3, 2019 (the “Record Date”), is

entitled to notice of, to participate in, and to vote at the Annual Meeting.

       8.      LyondellBasell is a global, independent chemical company and was incorporated

under Dutch law on October 15, 2009. The Company’s common stock trades on the NYSE under


                                                      2
      Case 1:19-cv-02622 Document 1 Filed 05/03/19 Page 3 of 7 PageID #: 3



the ticker “LYB” and as of April 5, 2019, there were 370,324,140 shares of LyondellBasell

common stock outstanding and entitled to vote at the Annual Meeting.

                           WRONGFUL ACTS AND OMISSIONS

       9.      LyondellBasell has scheduled its Annual Meeting for May 31, 2019, and the Record

Date to vote on the proposals in the Solicitation as May 3, 2019.

       10.     LyondellBasell’s Board of Directors “recommends that [shareholders] vote FOR

the proposal to amend and extend the LyondellBasell Industries Long Term Incentive Plan.

       11.     The purpose of the Plan, which would become effective immediately upon

shareholder approval, “is to further the long-term growth of the Company by offering competitive

incentive compensation related to long-term performance goals to those employees who will be

largely responsible for planning and directing such growth, to reinforce the commonality of

interest between the Company’s shareholders and the participants in the LTIP, and to aid in

attracting and retaining employees with outstanding abilities and specialized skills.”

       12.     The Solicitation states, with respect to Proxy Item 10, in part, that:

               The LyondellBasell Long Term Incentive Plan (the “LTIP” or
               “Plan”) was amended and approved by shareholders at the
               Company’s 2012 annual general meeting and most recently re-
               approved by shareholders for purposes of section 162(m) of the
               Code in 2017. The LTIP provides for the grants of awards to eligible
               employees and directors in the form of stock options, RSUs, PSUs,
               restricted stock awards, stock appreciation rights (“SARs”), cash
               awards, and other stock awards.

               In February 2019, the Board approved certain amendments to the
               LTIP to (i) remove the expiration date of the Plan so that it continues
               as long as shares remain available for issuance and (ii) update the
               LTIP to explicitly provide for corporate governance and
               compensation best practices (already being applied by the
               Company), including prohibiting the repurchase or cancellation
               (“cashing out”) of underwater options and providing a minimum
               vesting period of one year to awards granted under the Plan, subject
               to certain exceptions described below.



                                                 3
      Case 1:19-cv-02622 Document 1 Filed 05/03/19 Page 4 of 7 PageID #: 4



                We are not asking for the approval of any additional shares under
                the LTIP.

                The following summary provides an overview of certain material
                terms of the LTIP, as proposed to be amended, and is subject in all
                respects to the full text of the LTIP, as set forth in Appendix B to
                this proxy statement.

                PROPOSED AMENDMENTS TO THE LTIP

                Extension of Term. The LTIP was initially approved in April 2010
                in connection with the Company’s emergence from bankruptcy
                proceedings and provided for an initial 10-year term ending April
                30, 2020. As of April 5, 2019, there are approximately 4.2 million
                shares still available for issuance under the Plan, and we are
                therefore asking shareholders to approve the extension of the term
                of the Plan for so long as the previously approved shares remain
                available for issuance.

                No Cash-Out of Underwater Options. Stock options or SARs issued
                under the Plan may not be repurchased by the Company at a time
                when the exercise price of the option or SAR is less than the fair
                market value of the underlying shares. For purposes of the plan, “fair
                market value” means the closing price of our shares as reported on
                the NYSE.

                One-Year Minimum Vesting Condition. All awards granted under
                the LTIP will be subject to a one-year minimum vesting condition,
                other than (i) awards that vest in connection with a participant’s
                death, disability, retirement, or involuntary termination not for
                Cause or upon a Change in Control of the Company and (ii) awards
                representing less than 5% of shares remaining available for issuance
                under the Plan as of the effective date of its amendment and
                restatement.

        13.     Proxy Item 10 fails to provide legally required information because it provides

insufficient information for LyondellBasell shareholders to understand how many participants are

eligible to participate in the Plan despite the fact that Item 10(a)(1) requires that:

                If action is to be taken with respect to any plan pursuant to which
                cash or noncash compensation may be paid or distributed, furnish
                the following information:

                (a) Plans subject to security holder action.




                                                   4
      Case 1:19-cv-02622 Document 1 Filed 05/03/19 Page 5 of 7 PageID #: 5



               (1) Describe briefly the material features of the plan being acted
               upon, identify each class of persons who will be eligible to
               participate therein, indicate the approximate number of persons in
               each such class, and state the basis of such participation.

       14.     Instead of providing the “approximate number of persons in each such class” as

required by Item 10(a)(1), Proxy Item 10 tells LyondellBasell’s shareholders the following about

who may receive these awards:

               ELIGIBILITY FOR PARTICIPATION

               All regular employees of the Company and its subsidiaries and
               Board members are eligible to participate in the LTIP, if selected by
               the Compensation Committee.

       15.     The above excerpt merely states categories of persons, but fails to state or explain

how many persons are in each of those categories.

       16.     Proxy Item 10 provides no information regarding how many participants may be

awarded the compensation from the Plan that shareholders are being asked to approve.

       17.     As a result of the above defects, the Solicitation does not identify how many

participants in each class of persons who will be eligible to participate in the Plan may be awarded

the approximately 4.2 million shares of LyondellBasell common stock that may be issued if Proxy

Item 10 is approved (worth approximately $363 million) that shareholders are being asked to

approve.

       18.     The preceding paragraphs state a direct claim for relief against LyondellBasell

under Section 14(a) for acting in contravention of the rules and regulations prescribed by the SEC.

       19.     As a result of these actions, Plaintiff will be injured. Plaintiff has no adequate

remedy at law. He will suffer irreparable harm if no action is taken to prevent this harm because,

in addition to being forced to vote without this information, the Plan allows for the issuance of




                                                 5
      Case 1:19-cv-02622 Document 1 Filed 05/03/19 Page 6 of 7 PageID #: 6



almost five million shares of common stock to be granted to an unknown number of persons who

qualify as eligible.

        20.     If these defects are not cured, it is necessary for the Court to take action to enjoin

the vote on Proxy Item 10 beforehand to prevent shares from being distributed to participants based

on an uninformed vote that lacks proper and informed shareholder approval because unwinding

awards following the Annual Meeting would be impracticable.

        21.     To prevent injury, injunctive relief is required in the form of the Court ordering that

a supplemental proxy statement that complies with Schedule 14A, Item 10(a)(1), and which is

timely furnished to shareholders.

        22.     LyondellBasell should be enjoined from presenting Proxy Item 10for a shareholder

vote at the Annual Meeting or certifying or otherwise accepting any vote cast in connection with

Proxy Item 10 unless the appropriate disclosures are timely furnished.

                                       PRAYER FOR RELIEF

        WHEREFORE, Plaintiff demands judgment and preliminary and permanent relief,

including injunctive relief, in his favor, and against LyondellBasell, as follows:

        (A)     A preliminary and permanent injunction, enjoining LyondellBasell from:

                 i.    certifying or otherwise accepting any vote cast, by proxy or in person, in

connection with Proxy Item 10unless a supplemental proxy statement that complies with 17 C.F.R.

§ 240.14a-101, Item 10(a)(1) is timely furnished to shareholders; and

                ii.    presenting Proxy Item 10 for a shareholder vote at the Annual Meeting

unless a supplemental proxy statement that complies with 17 C.F.R. § 240.14a-101, Item 10(a)(1)

is timely furnished to shareholders;




                                                  6
      Case 1:19-cv-02622 Document 1 Filed 05/03/19 Page 7 of 7 PageID #: 7



       (B)     A preliminary and permanent injunction requiring LyondellBasell to furnish a

supplemental proxy statement with the information required by 17 C.F.R. § 240.14a-101, Item

10(a)(1) that is cured of material disclosure defects pursuant to Section 14(a);

       (C)     Awarding Plaintiff reasonable attorney’s fees and expenses incurred in bringing

this action and in creating a benefit for all of LyondellBasell’s shareholders to the extent that a

common benefit is conferred, and;

       (D)     Granting such other and further relief as this Court may deem just and proper.

 Dated: May 3, 2019                                      ABRAHAM, FRUCHTER &
                                                           TWERSKY, LLP

                                                         /s/ Michael J. Klein
                                                             Michael J. Klein
                                                         One Penn Plaza, Suite 2805
                                                         New York, NY 10119
                                                         Tel: (212) 279-5050
                                                         Fax: (212) 279-3655
                                                         mklein@aftlaw.com

                                                         Attorneys for Plaintiff




                                                 7
